               Case 16-10238-MFW             Doc 1843       Filed 12/19/18       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                            Chapter 11
In re:
                                                            Case Rio. 16-10238 (IvI~Vi~)
SFX ENTERTAINMENT,INC., et al.,l
                                                           (Jointly Administered)
                         Reorganized Debtors.
                                                            Related Docket No. 1815


ORDER GRANTING THE SFX LITIGATION TRUSTEE'S OBJECTION TO ROBERT
  F.X. SILLERMAN'S UNEXPUNGED PORTION OF PROOF OF CLAIM 426 AND
                 PROOF OF CLAIM 363 IN ITS ENTIRETY

         Upon consideration of the SFX Litigation TNustee's Objection to Robert F.X. Sillerman's

Unexpunged PorCion of Proof of Clairn 426 and Proof of Claim 363 in its EntiNety (the

"Objection") and that certain Notice of the SFX Litigation TNustee's Objection to RobeNt F.X.

Sillerman's Unexpunged Portion ofProof of Claim 426 and Proof of Claim 363 in its Entirety;

and it appearing that this Court has jurisdiction to consider the Objection pursuant to 28 U.S.C.

§§ 157 and 1334; and it appearing that venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it


    The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
    Debtor's federal tax identification. number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC
    (1024); Core Productions LLC (3613); EZ Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX
    Mysteryland LLC (6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC (6298);
    ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC (7238); LETMA Acquisition LLC
    (0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil
    LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX EDM Holdings Corporation
    (2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987); SFX Entertainment
    International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member Inc. (2428);
    SFX Marketing LLC(7734); SFX Platform &Sponsorship LLC (9234); SFX Technology Services, Inc.(0402);
    SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB Live
    Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
    LLC (5441); SFX~ IP LLC (0047); SFX-EMC, Inc.(7765); SFX-Hudson LLC (0047); SFX-IDT N.A, Holding
    II LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife
    Operating LLC (4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening,
    LLC (6390); SFXE Netherlands Holdings Cooperatief U.A. (6812); SFXE Netherlands Holdings B.V.(6898).
    The Reorganized Debtors' business address is 9242 Beverly Boulevard, Suite 350, Beverly Hills, CA 90210.



DOCS LA:317312.3
              Case 16-10238-MFW            Doc 1843      Filed 12/19/18     Page 2 of 2



appearing that notice of the Objection was good and sufficient under the circumstances and that

no other or further notice is necessary; and after due deliberation thereon; and good and

sufficient cause appearing therefor;

       IT IS HEREBY ORDERED THAT:

        1.         The Objection is GRANTED as set forth herein.

       2.          Claim No. 363 is disallowed. in its entirety and the previously unexpunged

portions of Claim No. 426 are disallowed in their entireties.

       3.          This Order is without prejudice to and shall not affect the right of the Litigation

Trustee under the terms of the Plan to assert affirmative claims against Sillerman.

       4.          Kurtzman Carson Consultants, LLC, as claims and noticing agent in the above-

captioned chapter 11 cases, is authorized and directed to update the claims register to reflect the

relief granted in this Order.

        5.         The Litigation Trustee and the Reorganized Debtors are authorized and

empowered to take all actions necessary to implement the relief granted in this Order.

        6.         This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation ofthis Order.




        Dated: December 19th, 2018
        Wilmington, Delaware                    2         MARY F. WALRATH
                                                          UNITED STATES BANKRUPTCY JUDGE
ROCS LA:317312.3
